DETAILED ACTION
	The current Office Action is in response to the papers submitted 07/06/2020.  Claims 1 – 15 are pending.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because the abstract merely recites claim 1.  Correction is required.  See MPEP § 608.01(b).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 8 - 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Pub. No.: US 2017/0102884) referred to as Kim.
Regarding claim 1, Kim teachers a memory system [10, Fig 1], comprising:
[120, Fig 1] including a plurality of storage spaces [B1 – B4, Figs 5A – 5B; Paragraphs 0032, 0035, 0054 – 0056; The blocks of memory]; and 
a controller [110, Fig 1; 200, Fig 2] suitable for controlling the memory device [120, Fig 1],
wherein the controller [110, Fig 1; 200, Fig 2] determines a performance ratio [Paragraph 0035; The performance ratio is 6/12], which is ratio of performance of a garbage collection operation [Paragraph 0035; Six pages can be garbage collected making the garbage collection performance 6] to a total performance of the memory system [10, Fig 1; The memory system is using twelve pages making the total performance 12], for securing free storage space in the memory device [120, Fig 1] based on a performance requirement of the memory system and the free storage space [10, Fig 1; Paragraph 0055; Garbage collection is performed because there is a current requirement for a free block and there is no free block], schedules the garbage collection operation based on the performance ratio and performs the garbage collection operation according to the schedule [400, Fig 4; Fig 12; S420, S440, and S450, Fig 13; Paragraphs 0035 and 0053; The garbage collection is scheduled based on the performance ratio workload which dictates if a first or second garbage collection processing is used].
Regarding claim 2, Kim teaches the controller [110, Fig 1; 200, Fig 2] determines the performance ratio to satisfy sustained performance in a sustained state when the free storage space is equal to or greater than a threshold free storage space [400, Fig 4; S320 and S350; Paragraphs 0035 and 0053; The free storage space is determined to be above a threshold level in step S320 so the system is in a sustained performance level and uses the current scheduling method] and to increase the free storage space in a dirty state when the free storage space is less than the threshold free storage space [Figs 12 – 13; The second command scheduling is used to increase the amount of free space created when performing garbage collection by marking more pages invalid before the garbage collection is performed].
Regarding claim 8, Kim teaches a controller [110, Fig 1; 200, Fig 2] for controlling a memory device [120, Fig 1] including a plurality of storage spaces [B1 – B4, Figs 5A – 5B; Paragraphs 0032, 0035, 0054 – 0056; The blocks of memory], comprising: 
a garbage collection scheduler [115, Fig 1; 221, Fig 2; 400, Fig 4; Figs 11 – 12] suitable for determining a performance ratio [Paragraph 0035; The performance ratio is 6/12], which is a ratio of performance of a garbage collection operation [Paragraph 0035; Six pages can be garbage collected making the garbage collection performance 6] to a total performance of the memory system [10, Fig 1; The memory system is using twelve pages making the total performance 12], for securing free storage space in the memory device [120, Fig 1] based on performance requirement of the memory system and the free storage space [10, Fig 1; Paragraph 0055; Garbage collection is performed because there is a current requirement for a free block and there is no free block], and scheduling the garbage collection operation based on the performance ratio of the garbage collection operation [400, Fig 4; Fig 12; S420, S440, and S450, Fig 13; Paragraphs 0035 and 0053; The garbage collection is scheduled based on the performance ratio workload which dictates if a first or second garbage collection processing is used]; and 
a garbage collection executor suitable for performing the garbage collection operation according to the schedule [223, Fig 2; Fig 13]. 
Regarding claim 9, Kim teaches a storage space monitor suitable for determining the free storage space [115b, Fig 1; 222, Fig 2] in the memory device [120, Fig 1].
Regarding claim 10, Kim teaches the garbage collection scheduler [115, Fig 1; 221, Fig 2; 400, Fig 4; Figs 11 – 12] determines the performance ratio to satisfy sustained performance when the free storage space is equal to or greater than a threshold free storage space [400, Fig 4; S320 and S350; Paragraphs 0035 and 0053; The free storage space is determined to be above a threshold level in step S320 so the system is in a sustained performance level and uses the current scheduling method], and 
determines the performance ratio to increase the free storage space when the free storage space is less than the threshold free storage space [Figs 12 – 13; The second command scheduling is used to increase the amount of free space created when performing garbage collection by marking more pages invalid before the garbage collection is performed].

Allowable Subject Matter
Claims 3 – 7 and 11 - 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art teaches scheduling when to perform garbage collection using a current performance ratio of the system based on the amount of valid and invalid pages in erase blocks.  However, the prior art fails to teach individually or in combination the limitations of…
(Claim 15)	The prior art fails to teach performing garbage operations according to an interval determined by Equation 1 and Equation 2 of claim 15.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bacon et al. (Pat 7,996,446) discloses determining a garbage generation rate for the real-time application. In addition, a garbage processing rate for the garbage collector is determined. The garbage generation and processing rates are used to describe the time-based performance of the garbage collector. An allocation rate for the application is determined. The allocation rate for the application is used to describe the time-based performance of the application. An interval for the garbage collection process is determined based upon the garbage generation rate and the garbage processing rate. In a similar fashion, an interval for the application is determined based upon the application's allocation rate. In order to select an appropriately sized memory, a maximum excess memory requirement for the collector is determined and a maximum memory requirement for the application is determined. The memory requirements for the garbage collector and the application are then used to select a required memory size. Thus, the method allows a user to select an interleaving interval and a memory capacity for a system that will insure the application can satisfy its real-time requirements.
Delaney et al. (Pub. No.: US 2018/0074723) discloses a storage system is also able to maintain high compression ratios by allocating compression tasks corresponding to garbage collection and host write requests to times when computing resources are available.
Gorobets (Pub. No.: US 2008/0082596) discloses scheduling garbage collection when the performance of the system is low in between write operations.  
Kim et al. (Pat 10,430,083) discloses scheduling operation of garbage collection based on how much invalid data is in a block of data.
Kim et al. (Pub. No.: US 2019/0042102) discloses scheduling operation of garbage collection based on how much invalid data is in a block of data.
Kim et al. (Pat 10,114,552) discloses scheduling operation of garbage collection based on how much invalid data is in a block of data.
Leshinsky et al. (Pat 10,437,721) discloses efficient garbage collection for block-based storage. A reclamation event may be detected, in various embodiments. A reclamation event may be a determination that an available or free space threshold for block-based storage has been crossed.
Lin (Pat 10,303,600) discloses redirect-on-write-based garbage collection of a storage device generally uses a garbage ratio as a collection condition. After a redundant space is insufficient, collection is performed, according value of a garbage ratio, on a segment in which a garbage ratio is higher.
Lin (Pub. No.: US 2016/0132429) discloses redirect-on-write-based garbage collection of a storage device generally uses a garbage ratio as a collection condition. After a redundant space is insufficient, collection is performed, according value of a garbage ratio, on a segment in which a garbage ratio is higher.
Sinclair (Pub. No.: US 2007/0033325) discloses performing garbage collection where the amount of valid data that must be copied is determined based on the approximation that all partial blocks contain the same number of valid Data Pages.
Wu et al. (Pub. No.: US 2019/0163622) discloses an estimation method for data access performance, which is applied in a computer system. The computer system comprises a host and a flash memory device having a controller and a plurality of blocks. When the host transmits a writing performance query instruction to the flash memory device. The controller determines whether the free block can accommodate the amount of data to be written; if so, it replies an optimal writing performance to the host; if not, it selects at least one block for executing a garbage collection process, calculates a weight ratio based on the amount of valid data divided by the sum of the amount of valid data and the amount of data to be written to generate an estimated writing performance that is replied to the host, and execute the garbage collection process for the selected block to generate a new free block.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/           Primary Examiner, Art Unit 2136